Exhibit 10.114

FIRST AMENDMENT

FIRST AMENDMENT, dated as of June 28, 2010 (collectively with each of the
Acknowledgement and Consents hereto (which are incorporated by reference
herein), the “Amendment”), to the Amended and Restated Credit Agreement, dated
as of December 16, 2009 (as modified prior to the date hereof, the “Existing
Credit Agreement”), among Navistar Financial Corporation (the “Company” or “US
Borrower”), a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada (the “Mexican Borrower”, and
together with the US Borrower, the “Borrowers”), a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent.

W I T N E S S E T H

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the US
Borrower;

WHEREAS, the US Borrower is considering filing a Form 15 with the Securities and
Exchange Commission certifying that it will no longer file reports under
Sections 13 and 15(d) of the Securities Exchange Act of 1934; and

WHEREAS, as a result, the US Borrower would like to amend the reporting
requirements contained in Sections 7.01(a)(i) and 7.01(a)(iii) of the Existing
Credit Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement. As
used in this Amendment “Credit Agreement” means the Existing Credit Agreement as
amended by this Amendment.

Section 2. Amendment of the Existing Credit Agreement.

(a) Section 7.01(a)(i) is hereby amended by deleting it in its entirety and
substituting therefor the following:

(a) (i) within 90 days after the end of each fiscal year of each of the Parent
and the US Borrower, its audited consolidated statement of financial condition
and related statements of consolidated income and retained earnings and
consolidated cash flow as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without exception as to the scope of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations and cash flow of the Parent and
its consolidated Subsidiaries or the US Borrower and its consolidated
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP, and, in the case of the Parent and, to the extent that the US Borrower
files reports under Sections 13 and 15(d) of the Securities Exchange Act of
1934, the US Borrower, its Form 10-K for such fiscal year in which such
financial statements are included (and, if the US Borrower does not file such
reports, a Management’s Discussion and Analysis of Financial Condition and
Results of Operations and, upon the Administrative Agent’s reasonable request,
any additional information and analysis required by the Administrative Agent to
conduct its credit review of the US Borrower, in each case consistent in all
material respects with what would have been included, based on the US Borrower’s
past practices, in a Form 10-K for such fiscal year);

 

E-7



--------------------------------------------------------------------------------

(b) Section 7.01(a)(iii) is hereby amended by deleting it in its entirety and
substituting therefor the following:

(a) (iii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of each of the Parent and the US Borrower, its
consolidated statement of financial condition and related statements of
consolidated income and retained earnings and consolidated cash flow as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the statement of
financial condition, as of the end of) the previous fiscal year, all certified
by one of its Responsible Officers as presenting fairly in all material respects
the financial condition and results of operations and cash flow of the Parent
and its consolidated Subsidiaries or the US Borrower and its consolidated
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP, consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and, in the case of the Parent and, to the extent that the
US Borrower files reports under Sections 13 and 15(d) of the Securities Exchange
Act of 1934, the US Borrower, its Form 10-Q for such fiscal quarter in which
such financial statements are included (and, if the US Borrower does not file
such reports, a Management’s Discussion and Analysis of Financial Condition and
Results of Operations, any footnotes to the financial statements and, upon the
Administrative Agent’s reasonable request, any additional information and
analysis required by the Administrative Agent to conduct its credit review of
the US Borrower, in each case consistent in all material respects with what
would have been included, based on the US Borrower’s past practices, in a Form
10-Q for such fiscal year);

Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “First Amendment Effective Date”) on which all of the
following conditions precedent have been satisfied or waived:

(a) The Administrative Agent shall have received a counterpart of (i) this
Amendment, executed and delivered by a duly authorized officer of each of the
Borrowers and (ii) an executed Acknowledgement and Consent, in the form attached
hereto as Annex I or Annex II, as the case may be, from each of the Parent,
International, the Mexican Borrower, the US Borrower and the Required Lenders.

(b) The Administrative Agent shall have received all fees and other amounts
earned, due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the US Borrower
hereunder.

Section 4. Effect on the Loan Documents.

(a) Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(c) The Borrowers and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

Section 5. Expenses. The US Borrower agrees to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment and any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in each case to the extent required by Section 12.03(a) of
the Credit Agreement.

 

E-8



--------------------------------------------------------------------------------

Section 6. Representations and Warranties. The US Borrower hereby represents and
warrants that all representations and warranties of the Borrowers, the Parent
and International contained in the Credit Agreement or in the other Loan
Documents in effect shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.

Section 7. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 12.12 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WERE SET FORTH IN FULL HEREIN.

Section 8. Amendments; Execution in Counterparts.

(a) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed or consented to by the Borrowers, the
Administrative Agent and the Required Lenders.

(b) The execution and delivery of an Acknowledgement and Consent with respect to
this Amendment by any Lender shall be binding upon each of its successors and
assigns (including Assignees) and binding in respect of all of its Revolving
Commitments and Loans, including any Revolving Commitments or Loans acquired
subsequent to its execution and delivery hereof and prior to the effectiveness
hereof.

(c) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, including by means of
facsimile or other electronic transmission, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

E-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   V.P., CFO & Treasurer

[Signature Page to First Amendment]

 

E-10



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL, S.A. DE C.V.,

SOCIEDAD FINANCIERA DE OBJETO

MULTIPLE, ENTIDAD NO REGULADA

By:  

/s/ Jose Reyeros

Name:   Jose Reyeros Title:   CFO

[Signature Page to First Amendment]

 

E-11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

/s/ Richard W. Duker

Name:   Richard W. Duker Title:   Managing Director

[Signature Page to First Amendment]

 

E-12



--------------------------------------------------------------------------------

ANNEX I

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Amendment; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents.

[Remainder of page intentionally left blank.]

 

E-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Jim Moran

Name:   Jim Moran Title:   Vice President and Treasurer

[ACKNOWLEDGEMENT AND CONSENT]

 

E-14



--------------------------------------------------------------------------------

NAVISTAR, INC. By:  

/s/ Jim Moran

Name:   Jim Moran Title:   Vice President and Treasurer

[Signature Page to Acknowledgement]

 

E-15



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   V.P., CFO & Treasurer

[ACKNOWLEDGEMENT AND CONSENT]

 

E-16



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL, S.A. DE C.V.,

SOCIEDAD FINANCIERA DE OBJETO

MULTIPLE, ENTIDAD NO REGULADA

By:  

/s/ Jose Reyeros

Name:   Jose Reyeros Title:   CFO By:  

/s/ Jose A. Chacon

Name:   Jose A. Chacon Title:   Executive President

[Signature Page to Acknowledgement]

 

E-17



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

 

  JPMorgan Chase Bank, N.A.

  (NAME OF LENDER)   By:  

/s/ Richard W. Duker

  Name:   Richard W. Duker   Title:   Managing Director

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-18



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

    Bank of America, N.A.   By:  

/s/ Chas McDonell

  Name:   Chas McDonell   Title:   SVP

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-19



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  Banco Nacional de Mexico, S.A., Integrante del Grupo Financiero Banamex   By:
 

/s/ Federico Delgado Pastor Surrell

  Name:   Federico Delgado Pastor Surrell   Title:   Attorney in Fact   By:  

/s/ Enrique Fernando Espinosa Teja

  Name:   Enrique Fernando Espinosa Teja   Title:   Attorney in Fact

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-20



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  Citibank, N.A.   By:  

/s/ Janice D’Arco

  Name:   Janice D’Arco   Title:   Director

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-21



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  Comerica Bank   By:  

/s/ Brandon Welling

  Name:   Brandon Welling   Title:   Assistant Vice President

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-22



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Vice President   By:  

/s/ Kathrin Marti

  Name:   Kathrin Marti   Title:   Assistant Vice President

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-23



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  Deutsche Bank Trust Company Americas   (NAME OF LENDER)   By:  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director   By:  

/s/ Erin Morrissey

  Name:   Erin Morrissey   Title:   Vice President

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-24



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

 

Export Development Canada

  (NAME OF LENDER)   By:  

/s/ Matthew Devine

  Name:   Matthew Devine   Title:   Asset Manager   By:  

/s/ Laura Miller

  Name:   Laura Miller   Title:   Asset Manager

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-25



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  GOLDMAN SACHS BANK USA   By:  

/s/ John Makrinos

  Name:   John Makrinos   Title:   Authorized Signatory

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-26



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  Greywolf CLO I, Ltd   By: Greywolf Capital Management LP, its Investment
Manager   (NAME OF LENDER)   By:  

/s/ William Troy

  Name:   William Troy   Title:   Authorized Signatory

Dated as of June 28, 2010

[ACKNOWLEDGEMENT AND CONSENT]

 

E-27



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  ROYAL BANK OF CANADA   By:  

/s/ Meredith Majesty

  Name:   Meredith Majesty   Title:   Authorized Signatory

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-28



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  THE BANK OF NOVA SCOTIA   By:  

/s/ J.F. Todd

  Name:   J.F. Todd   Title:   Managing Director

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-29



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of June 28, 2010 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of December 16, 2009, among Navistar Financial
Corporation, a Delaware corporation, Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable: all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Amendment; and

The undersigned Lender hereby agrees to all of the terms and conditions of the
Amendment.

Very truly yours,

 

  UBS Loan Finance LLC   By:  

/s/ Iria R. Otsa

  Name:   Iria R. Otsa   Title:   Associate Director   By:  

/s/ April Varner-Nanton

  Name:   April Varner-Nanton   Title:   Director

Dated as of June 28, 2010

[Signature Page to Acknowledgement]

 

E-30